Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/3/2021 has been entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, 16-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuyama (US 4,844,706).
Claim 1:  Katsuyama discloses a diaphragm pump system (Fig. 1) comprising a first pump assembly (3A) and a second pump assembly (3B), each pump assembly comprising a housing (inherent around 3A/3B), a working fluid pumping diaphragm (11) disposed in the housing, and a shaft (36A/B) supported by the housing and attached to the working fluid pumping diaphragm such that the working fluid pumping diaphragm of each of the first pump assembly and the second pump assembly are independently operable relative to one another (Fig. 1); an inlet manifold (42) fluidly connected to an 
Claim 2:  Katsuyama further discloses that the control arrangement further comprises at least one limit switch (note switch extensions on 37A interacting with 36A) connected to the first diaphragm retracting assembly (Fig. 1) and at least one limit switch (note switch extensions on 37B interacting with 36B) connected to the second 
Claim 4:  Katsuyama further discloses a first air manifold (note lines connected with 35A) connected to each of the first pump assembly and the first diaphragm retracting assembly and a second air manifold (note lines connected with 35B) connected to each of the second pump assembly and the second diaphragm retracting assembly.
Claim 5:  Katsuyama further discloses that operation of the first pump assembly is controlled by operation of the first diaphragm retracting assembly and operation of the second pump assembly is controlled by operation of the second diaphragm retracting assembly (Fig. 1).
Claim 6:  Katsuyama further discloses that the first diaphragm retracting assembly controls both an intake pressure and a discharge pressure associated with operation of the first pump assembly (Fig. 1, via 22A/23A) and the second diaphragm retracting assembly controls both an intake pressure and a discharge pressure associated with operation of the second pump assembly (Fig. 1, via 22B/23B).
Claim 7:  Katsuyama discloses a method of forming a diaphragm pump assembly (Fig. 1) comprising connecting a first working fluid pumping diaphragm pump assembly (3A) to a first diaphragm retracting assembly (note one or both of 23A and 35A/37A); connecting a second working fluid pumping diaphragm pump assembly (3B) to a second diaphragm retracting assembly (note one or both of 23B or 35B/37B) that is independently operable relative to the first working fluid pumping diaphragm pump assembly (Fig. 1); connecting the first working fluid pumping diaphragm pump assembly 
Claim 8:  Katsuyama further discloses providing at least one limit switch (note switch extensions on 37A interacting with 36A and switch extensions on 37B interacting with 36B) associated the each of the first diaphragm retracting assembly and the second diaphragm retracting assembly (Fig. 1) and connecting the at least one limit switch to a controller (28) associated with controlling operation of the first diaphragm retracting assembly and the second diaphragm retracting assembly.  
Claim 9:  Katsuyama further discloses providing each of the first diaphragm retracting assembly and the second diaphragm retracting assembly with a respective discharge stroke limit switch (note switch extension furthest from pump assembly 3A on 37A interacting with 36A and switch extension furthest from pump assembly on 3B on 
Claim 10:  Katsuyama further discloses connecting an air manifold (note air source lines connected with 35A and 35B) to each of the first diaphragm retracting assembly and the second diaphragm retracting assembly to effectuate sequential operation of each of the respective first diaphragm retracting assembly and the second diaphragm retracting assembly (Fig. 1).
Claim 11:  Katsuyama further discloses connecting each of the first diaphragm retracting assembly and the second diaphragm retracting assembly to a controller (28) that is configured to communicate a pneumatic instruction signal to the respective first diaphragm retracting assembly and second diaphragm retracting assembly (Fig. 1).  
Claim 16:  Katsuyama discloses a diaphragm pump system (Fig. 1) comprising a first working fluid diaphragm pump assembly (3A) and a second working fluid diaphragm pump assembly (3B), each of the first working fluid diaphragm pump assembly and the second diaphragm pump assembly including a respective diaphragm (11) that is disposed in a respective working fluid diaphragm pump chamber (Fig. 1); a first drive arrangement (3A/36A) that is fluidly isolated from a working fluid flow and is connected to the diaphragm of the first working fluid diaphragm pump assembly (Fig. 1), the first drive arrangement being operable to effectuate cyclic operation of the diaphragm of the first working fluid diaphragm pump assembly relative to the working fluid diaphragm pump chamber of the first working fluid diaphragm pump assembly (Fig. 1); a second drive arrangement (3B/36B) that is fluidly isolated from the working fluid 
Claim 17:  Katsuyama further discloses that the control arrangement further comprises at least one limit switch associated with each of the first drive arrangement 
Claim 21:  Katsuyama further discloses that the control arrangement is configured to at least one of independently control a retraction stroke speed associated with each of the first and second drive arrangements relative to one another and independently control a discharge stroke {01601539.Docx / }U.S. Serial No. 16/433,103Response to non-final Office Action mailed May 3, 2021Attorney Docket No. 140.020Page 7 of 13speed associated with each of the first and second working fluid diaphragm pump assemblies relative to one another (see col. 3, lines 34-40, col. 10, lines 14-47, Examiner noting time delays associated with discharge stroke speeds).
Claim(s) 1-3, 7, 13-14, 16, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz (US20170009760).
Claim 1:  Lutz discloses a diaphragm pump system (Figs. 1-9) comprising a first pump assembly (note pump associated w/ 10) and a second pump assembly (note pump associated w/ 110), each pump assembly comprising a housing (17.1, 17.2), a working fluid pumping diaphragm (10/110) disposed in the housing, and a shaft (12.1/112.1) supported by the housing and attached to the working fluid pumping diaphragm such that the working fluid pumping diaphragm of each of the first pump assembly and the second pump assembly are independently operable relative to one another (Figs. 3-4, paragraph 13); an inlet manifold (note manifold near 2) fluidly connected to an inlet side of each of the first pump assembly and the second pump assembly (Fig. 4); a discharge manifold (note manifold near 3) fluidly connected to a discharge side of each of the first pump assembly and the second pump assembly (Fig. 
Claim 2:  Lutz further discloses that the control arrangement further comprises at least one limit switch (not switches associated with 35/36) connected to the first diaphragm retracting assembly (Figs. 6-8) and at least one limit switch (not switches associated with 37/38) connected to the second diaphragm retracting assembly (Figs. 6-8), each limit switch being configured to communicate a signal to the control arrangement. {01601539.DOCX / }U.S. Serial No. 16/433,103 Response to non-final Office Action mailed May 3, 2021 Attorney Docket No. 140.020 Page 3 of 13  
Claim 3:  Lutz further discloses that each of the at least one limit switch connected to each of the first diaphragm retracting assembly and the second diaphragm 
Claim 7:  Lutz discloses a method of forming a diaphragm pump assembly (Figs. 1-11) comprising connecting a first working fluid pumping diaphragm pump assembly (note pump associated w/ 10) to a first diaphragm retracting assembly (note 12/35/36); connecting a second working fluid pumping diaphragm pump assembly (note pump associated w/ 110) to a second diaphragm retracting assembly (note 112/37/38) that is independently operable relative to the first working fluid pumping diaphragm pump assembly (Figs. 3-4, paragraph 13); connecting the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly to a respective working fluid intake (2) and a respective working fluid discharge (3); and{01601539.DOCX / }U.S. Serial No. 16/433,103 Response to non-final Office Action mailed May 3, 2021Attorney Docket No. 140.020Page 4 of 13controlling operation (via 30/31/32) of the first diaphragm retracting assembly and the second diaphragm retracting assembly to effectuate operation of the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly in a sequential manner and with a timewise shift to provide an offset between initiation of discharge strokes of the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly to balance a flow value and a pressure value associated with a combined output of the working fluid discharges (paragraphs 16, 19, Figs. 9-11, e.g., Examiner noting concurrent signal operation depicted around T5/T6 in Fig. 9, Examiner noting pre-initiation shift of the next-in-line pump operation near the discharge stroke of 
Claim 13:  Lutz further discloses a seal (note valve seat adjacent 5/105/6/106) associated with at least one of a working fluid inlet and a working fluid outlet defined by at least one of the first working fluid pumping diaphragm pump and the second working fluid pumping diaphragm pump (Fig. 4).
Claim 14:  Lutz further discloses a ball valve (5/105/6/106) configured to seat upon the seal.
Claim 16:  Lutz discloses a diaphragm pump system (Figs. 1-11) comprising a first working fluid diaphragm pump assembly (note pump associated w/ 10) and a second working fluid diaphragm pump assembly (note pump associated w/ 110), each of the first working fluid diaphragm pump assembly and the second diaphragm pump assembly including a respective diaphragm (10/110) that is disposed in a respective working fluid diaphragm pump chamber (see Figs. 3-4); a first drive arrangement (12.1) that is fluidly isolated from a working fluid flow and is connected to the diaphragm of the first working fluid diaphragm pump assembly (Figs. 3-4), the first drive arrangement being operable to effectuate cyclic operation of the diaphragm of the first working fluid diaphragm pump assembly relative to the working fluid diaphragm pump chamber of the first working fluid diaphragm pump assembly (Figs. 3-4, 6-8); a second drive arrangement (112.2) that is fluidly isolated from the working fluid flow and is connected to the diaphragm of the second working fluid diaphragm pump assembly (Figs. 3-4), the second drive arrangement being operable to effectuate cyclic operation of the diaphragm of the second working fluid diaphragm pump assembly relative to the 
Claim 18:  Lutz further discloses that each of the first drive arrangement and the second drive arrangement includes at least one of a diaphragm assembly and a piston assembly (12).
Claim 21:  Lutz further discloses that the control arrangement is configured to at least one of independently control a retraction stroke speed associated with each of the first and second drive arrangements relative to one another and independently control a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US20170009760) in view of Williams (US 5,279,504).
Claim 12:  Lutz teaches the previous limitations.  Lutz further discloses forming at least one of the first diaphragm retracting assembly and the second diaphragm retracting assembly with a piston disposed in a housing and fluidly isolated from a working fluid that is moved via operation of the respective one of the first working fluid pumping diaphragm pump and the second working fluid pumping diaphragm pump (see Figs. 3-4) but, as mentioned previously, uses a piston and not a diaphragm.  However, Williams (Fig. 1) teaches a diaphragm retracting assembly which uses a diaphragm (36) disposed in a housing and fluidly isolated from a working fluid (in 66) that is moved via operation of a first working fluid pumping diaphragm pump (59).  Such an isolated diaphragm arrangement could be substituted into both retracting assemblies of Lutz.  It would have been obvious before the effective filing date of the invention to include .
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US20170009760) in view of Lee (US 6,923,255).
Claims 15 and 20:  Lutz discloses the previous limitations.  Lutz does not disclose providing a weight attached to the ball valve and oriented gravitationally to bias the ball into engagement with the seal.  However, Lee (Figs. 5-10) teaches providing a weight (12) attached to the ball valve (11) and oriented gravitationally that would help bias the ball into engagement with any associated seal (Figs. 5-10).  It would have been obvious before the effective filing date of the invention to include a weight as depicted by Lee into a gravity-reoriented ball valve of Lutz in order to increase the sealing force upon the valve seat and reduce leaks between the ball and valve seat as it will accommodate irregularities in the ball.
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US20170009760) in view of Kilayko (US 4,781,213).
Claim 19:  Lutz discloses the previous limitations.  Lutz further discloses at least one ball valve assembly (5/105/6/106) associated with each of the first working fluid diaphragm pump assembly and the second working fluid diaphragm pump assembly, the at least one ball valve assembly including a ball, a seat defined by a housing of a respective one of the first working fluid diaphragm pump assembly and the second working fluid diaphragm pump assembly.  Lutz is silent about a seal supported by the seal and oriented to engage the ball. However, Kilayko teaches 3 valve which uses a .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has included the Lutz and the Katsuyama to read upon the new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746